Citation Nr: 0402979	
Decision Date: 02/02/04    Archive Date: 02/11/04

DOCKET NO.  91-10 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation for a right 
thoracotomy scar, residuals of coccidioidal granuloma, 
currently rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Associate Counsel

INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a July 1990 rating decision of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).

This case has previously been remanded several times by the 
Board.


REMAND

The Board notes that a significant change in the law occurred 
during the pendency of this appeal when, on November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002); 
see 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  
This law eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
VA has a duty to notify the appellant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2002).  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. 
§ 5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary).  VA also has a duty 
to assist the appellant in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A (West 2002); 38 
C.F.R. § 3.159(c) (2002).  The RO must provide this notice to 
the veteran.

The veteran stated in March 2001 that all of his treatment 
has been from the VA Medical Center (VAMC) in Tampa and that 
he has had no private medical treatment.  The RO must obtain 
all available records from the VAMC Tampa.  The most recent 
treatment notes in the file are from May 2000.  The RO should 
obtain all VA treatment notes from May 2000 to the present.  
Decisions of the Board must be based on all of the evidence 
that is known to be available.  38 U.S.C.A. § 5103(A) (West 
2002).  The duty to assist particularly applies to relevant 
evidence known to be in the possession of the Federal 
Government, such as VA records.  Murphy v. Derwinski, 1 Vet. 
App. 78 (1990); Counts v. Brown, 6 Vet. App. 473 (1994).  
Therefore, the RO must obtain all available records relating 
to the veteran's treatment at the VAMC in Tampa from May 2000 
to the present.

In Pelegrini v. Principi, __ Vet. App. __, No. 01-0944 (Jan. 
13, 2004), the Court emphasized the need for VA to provide 
notice that informs, "the claimant (1) of the information 
and evidence not of record that is necessary to substantiate 
the claim, (2) of the information and evidence that VA will 
seek to provide, and (3) of the information and evidence that 
the claimant is expected to provide.  [(4)] Furthermore, in 
compliance with the explicit requirement of [38 C.F.R.] § 
3.159(b) and the implicit requirement of [38 U.S.C.A.] § 
5103(a), .... VA must 'request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.'"  Finally, the claimant must be given notice of each 
of the above four factors before an initial unfavorable RO 
decision.  

Additionally, the Board notes that the regulations regarding 
scars and skin have recently been amended.  The regulations 
regarding evaluations of lung disease were also amended 
during the course of this claim.  The veteran is entitled to 
the rating criteria that are most favorable to him.  The 
Board will remand this case for readjudication under both the 
old and the new rating criteria and a determination by the RO 
as to which is more favorable to the veteran.

A remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the VCAA, 
for the RO to obtain VA treatment records, and for the claim 
to be readjudicated under the new skin and lung regulations.   
Accordingly, the Board finds that the case must be remanded 
to the RO for the following action:

1.	The RO must review the claims file and 
ensure that all notification and 
development action required by the VCAA 
are fully complied with and satisfied.  
See 38 U.S.C.A. §§ 5102, 5103 and 5103A 
(West 2002); 38 C.F.R. § 3.159 (2002) 
and Pelegrini.  Particularly, the RO 
must notify the appellant of the 
applicable provisions of the VCAA, 
including what evidence is needed to 
support his claims, what evidence VA 
will develop, and what evidence the 
appellant must furnish.  

2.	The RO must obtain all available 
medical records from the VAMC Tampa 
dated from May 2000 to the present.  
The RO should request all notes, 
discharge summaries, consults, 
medications, procedures, and problem 
list.

3.	Thereafter, the RO should readjudicate 
this claim, including reviewing all of 
the newly acquired evidence.  The RO 
should adjudicate the veteran's claim 
using both the old and the new rating 
criteria for scars and lung disease, 
deciding if separate evaluations should 
be assigned and making a determination 
based on which criteria are most 
favorable to the veteran.  If any 
benefit sought on appeal remains denied, 
the appellant and the appellant's 
representative should be provided an 
SSOC.  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of 
the evidence and applicable laws and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  No action is required of the veteran 
until he is notified by the RO.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




